                  IN THE UNITED STATES DISTRICT COURT                       9/16/2019

                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

 KATHERINE DILLON,                                  CV-17-99-H-CCL

                                    Plaintiff,

    vs.                                                     Order


PROGRESSIVE CORPORATION,
PROGRESSIVE CASUAL TY
INSURANCECOMPANY,and
ARTISAN AND TRUCKERS
CASUALTY COMPANY

                                 Defendants.

      The Court having reviewed the parties' Joint Motion to Dismiss with

Prejudice and being fully advised; the motion is GRANTED:

      IT IS HEREBY ORDERED that this matter is DISMISSED WITH

PREJUDICE. Each party shall bear their own costs and attorney fees.
                   //tit
      Dated this f--""- oay of September, 2019.




                                          ,,..,,.,._,_,.,," C LO L
                                    SENIOR UNITED STATES DISTRICT JUDGE
